DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/21 has been entered.
Status of the claims:  Claims 1-4, 8, 11-13, 35-44 are currently pending. 
Priority:  	This application has PRO 62/152,644 (04/24/2015);
This application has PRO 62/140,360 (03/30/2015).
Election/Restrictions
Applicant previously elected without traverse Group I, claims 1-13, 31, and 32, in the reply filed on 12/3/18. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 11-13, 35-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (US20150299784, EFD 2013-08-28).


    PNG
    media_image1.png
    136
    1235
    media_image1.png
    Greyscale


where the “Cell Label” corresponds to the instant claim element of “first label” which are the same among oligos attached to the same bead, the oligonucleotide attached to the bead corresponds to the instant claim element of “first oligonucleotide” and comprising oligodT ([0561]: “The oligonucleotide bead contains a plurality of oligonucleotides comprising a 5′ amine, universal primer sequence, cell label, molecular label, and oligodT. The cell labels of the plurality of oligonucleotides from a single bead are identical. … A cell label of an oligonucleotide conjugated to a first bead is different from a cell label of an oligonucleotide conjugated to a second bead.”), and the “mRNA molecules from cell” correspond to the instant claim element of the “second oligonucleotide”.  Thus, the Fan anticipates claim 1.
Fan teaches “a plurality of oligonucleotide tags” wherein “an oligonucleotide tag of the plurality of oligonucleotide tags comprises an oligodT sequence” (claim 164) and “the target nucleic acid binding region comprises a sequence selected from the group consisting of a gene-specific sequence, an oligo-dT sequence, a random multimer, and any combination thereof” ([0005]).  Regarding claims 2-4, 11-13, 35-44, Fan teaches the combination of subunit sequences as show in Fig. 3 and [0247] which includes a linker joining two subunits or labels corresponding to m-1 and a barcode subunit sequence-linker:  

    PNG
    media_image2.png
    186
    840
    media_image2.png
    Greyscale

([0247]; [0271]: “100,000 different molecular barcodes” in combination results in > 1,000,000; [0139]: “sepharose beads”); [0323] various lengths) which anticipates the claims.
Applicant amended the claims and argues that Fan does not teach the bead-associated oligo-dT as in the amended claims.  This argument is not persuasive because Fan teaches such a structure as detailed supra.  
Thus, the rejection is maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-13, 35-44 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US20150299784, EFD 2013-08-28).
Fan teaches as detailed in the 35 USC 102 rejection of claims 1-4, 11-13, 35-44 supra and incorporated herein.  Fan also renders these claims obvious because the level of skill in the art is very high and multiplex nucleic acid analysis of single cells using barcoded arrays was well-known in the art.  Regarding claim 8, which specifies multiple formulae for the oligonucleotides, Fan teaches split pool synthesis of “cell labels” ([0289]), a target binding region including a target specific binding site ([0248]), extension to incorporate barcodes ([0315]) and hybridization and attachment ([0331]-[0337]), which one of ordinary skill in the art would have reasonably considered in providing further multiplexing in the combinatorial method taught therein and an arrive at the claimed invention.  
Thus, the claims are rejected as prima facie obvious and the rejection is maintained.  
 
Conclusion
The claims are not in condition for allowance.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639